DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-16 are pending.

Election/Restriction
SPECIES ELECTION I (Food Product Comprising a Cocoa Bean Product)
Claim(s) 1-16 is/are generic to the following disclosed patentably distinct species of “food product comprising a cocoa bean product”: 
i) chocolate
ii) bread
iii) flour
iv) cereal
v) biscuit
vi) pastry
vii) spread
viii) filling
ix) paste
x) sauce
xi) mousse
xii) cream
xiii) yogurt. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
I) The distinct species require completely different, non-overlapping search strategies, e.g., the search for a yogurt comprising cocoa bean is completely different from the search required for chocolate per se, and vice versa;
II) Prior art applicable to one species would not likely also be applicable to other species, e.g., prior art directed to pastries comprising cocoa bean products would not be applicable to a chocolate per se, and vice versa;
III) The distinct species require different examination considerations under 35 U.S.C. 112, 1st Paragraph, e.g., scope and contents of the prior art, presence or absence of working examples, predictability of the art, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II (Carotenoid Compound)
Claim(s) 1-16 is/are generic to the following disclosed patentably distinct species of “carotenoid compound”: 
i) lutein
ii) capsanthin
iii) zeaxanthin
iv) alpha-, beta-, or zeto-carotene
v) lycopene
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, e.g., structure, biological activity, etc. As a non-limiting example, lutein is a xanthophyll having the following chemical structure:

    PNG
    media_image1.png
    62
    303
    media_image1.png
    Greyscale

In distinct contrast, lycopene is a carotene having the following chemical structure:

    PNG
    media_image2.png
    41
    353
    media_image2.png
    Greyscale

Thus, while broadly falling within the genus of “carotenoids”, of which there are over 600 known that are naturally occurring, each carotenoid is chemically distinct from other carotenoids. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
I) The distinct species require completely different, non-overlapping search strategies, e.g., the search for a food product comprising a cocoa bean product and lutein is completely different from the search required for a food product comprising a cocoa bean product and lycopene, and vice versa;
II) Prior art applicable to one species would not likely also be applicable to other species, e.g., prior art directed to a chocolate bar comprising zeaxanthin would not be applicable to a chocolate bar comprising lycopene, and vice versa;
III) The distinct species require different examination considerations under 35 U.S.C. 112, 1st Paragraph, e.g., scope and contents of the prior art, presence or absence of working examples, predictability of the art, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

EXAMINER’S COMMENT REGARDING THE ABOVE ELECTIONS
	To be fully responsive to the above Election of Species requirements, Applicant is required to elect both a single disclosed food product (e.g., chocolate bar, bread, spread, etc.) and a single disclosed carotenoid compound present in the food product (e.g., lutein, carotene, zeaxanthin, etc.) for initial search and examination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629